Citation Nr: 1731669	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include arthritis of the lumbar and thoracic spine, lumbar scoliosis, thoracic and lumbar strains, and mechanical lumbar pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1984 to June 1986. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for cervical, thoracic and lumbar spine disabilities.  The Veteran's claims file was last addressed by the RO in Portland, Oregon, now the agency with original jurisdiction (AOJ).

In September 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is currently associated with the electronic claims folder.  

In May 2012 the Board issued a decision that denied the claim of entitlement to service connection for a back injury with arthritis.  

Pursuant to a settlement agreement in the case of case of National Org. of Veterans Advocates Inc. v Secretary of Veterans Affairs, 725 F 3d 1312 (Fed Cir 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2008 hearing.  See Bryant v Shinseki, 23 Vet App 488 (2010) (holding that the requirements of 38 C F R § 3 103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  The Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In June 2014, the Board vacated the May 2012 Board decision.

Thereafter, the Veteran was scheduled for another Board hearing in January 2015.  However; but did not appear for the scheduled hearing.  Accordingly, the Board will proceed with adjudication of his claim. 

In general, the Board will be addressing issues relating to the Veteran's residuals of a back injury and neck injury in the decision below.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must also address the Veteran's additional diagnoses that may stem from the back and neck injuries he suffered while on active duty.  As such, the issues are as they appear on the title page. 

In March 2015, the Board remanded the claims because additional development was necessary.  Following the directed development, the Portland RO granted service connection for a neck disability, specifically cervicalgia.  This action constitutes a full grant of benefits sought on appeal with respect that that issue.  

The RO provided requisite, substantial development for the remaining elements of Veteran's remaining claim, and the Board can proceed with adjudication of his claim for service connection for a back disability.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current thoracolumbar spine degenerative disease, with mild lumbar scoliosis, and chronic thoracolumbar myofascial strain with pain disabilities did not manifest in service and are not related to any event or incident of his active service, to include motor vehicle accidents (MVAs) that occurred in 1985 and 1986.  


CONCLUSION OF LAW

The Veteran's thoracic and lumbar spine disorders were not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With regard to the remaining residuals of a back injury, the AOJ furnished the Veteran with a letter in January 2009 satisfying the duty to notify the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal for the lumbar and thoracic spine, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's Social Security Administration (SSA) records, service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  He also presented pertinent testimony at a hearing before the Board in September 2008.  
In May 2012 the Board issued a
The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection claim(s), being decided herein, for the residuals of a back injury.  

The Veteran was also afforded VA examinations and opinions in April 2005, March 2010, May 2015, and February 2016 to determine the etiology of his lumbar and thoracic spine disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, this evidence was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The medical providers considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the residuals relating to the Veteran's in-service back injury.  

Moreover, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Accordingly, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issues on appeal for the residuals of a back injury.   

II. Governing Laws for Service Connection

The Veteran currently seeks entitlement to service connection for spine-related disabilities.  From testimony to the Board, the Veteran contends that he injured his back in two motor vehicle accidents while on active duty and has since suffered chronic, severe back pain.  See September 2008 Testimony. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

That said, the Board has thoroughly reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis

First, as to the requirement of an existing current disability, the Board observes that the Veteran has been diagnosed with various spinal disabilities.  See February 2016 C&P Examination Report.  Specific to the back, the Veteran was diagnosed with thoracolumbar spine degenerative disease, with mild lumbar scoliosis, and chronic thoracolumbar myofascial strain with pain in February 2016.  Id.  In May 2005, the Veteran was diagnosed with chronic thoracic and lumbar strain.  In June 2009, following review of x-ray results, the medical impression was mild facet spondylosis with degenerative changes of lower lumbar spine.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, existence of current back disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Regarding the second element of service connection, the Board notes that the Veteran sustained injuries to his back and neck in 1985 and 1986, while on active duty in the USMC.  The Board finds that the Veteran was a competent and credible historian for both in-service MVAs.  See e.g. September 2008 Board Testimony.  Moreover, the resulting June 1985 and May 1986 clinical notes bolster the Veteran's accounts of these in-service incidents.  The June 1985 clinical note confirmed the incident, and the clinical impression was a resolving back strain.  The follow-up exam in June 1986 indicated improvement, but also reported ongoing lower back pain with movement.  In June 1986, however, the Veteran's USMC medical examination for separation did not mention any symptoms relating to the back.    In light of the evidence of back complaints in service following MVAs, the Board finds that the Veteran has satisfied the second element of service connection claim, in-service incurrence of an injury.  See Shedden, 381 F.3d at 1167.

The third, requisite element of a service-connection claim, a nexus between the current disability and the in-service injury, is the deciding factor for the Veteran's back claim(s) currently before the Board.  Pursuant to the appellate history, and the latest Board remand, there are multiple avenues for the Veteran to receive service connection for a current back disability.  See March 2015 Board Remand Directives.  As such, the analysis and conclusion for each nexus contention will be handled independently below.

Again, the Board remanded the Veteran's claims for further development in March 2015.  In compliance with Stegall, the AOJ collected the evidence identified in the Board remand directives. See 11 Vet. App. 268.  In the following analysis of the remaining legal elements involved with the Veteran's back claims, the February 2016 opinion that followed the Board remand is afforded considerable weight.  When rendering her opinion(s), the VA provider based her conclusions on the military service treatment records, military enlistment examination, military separation examination, CPRS/CAPRI, Vista Web, Virtual VA, and VBMS.  In addition to her medical knowledge, the VA provider called upon five medical publications that addressed the Veteran's claims.  The Board affords this medical opinion considerable weight because the VA examiner was fully informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available medical evidence, and clearly and fully articulated the opinion(s) requested in the March 2015 Board remand directives.

      A. Arthritis of the Lumbar and Thoracic Spine

The Veteran desires service connection for a claimed residual of his in-service back injury, arthritis of the lumbar and thoracic spine.  

Arthritis, including of the lumbar and/or thoracic spine, is enumerated "chronic disease(s)" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d at 1335-1337.  

As noted earlier, the Veteran's 1986 separation examination did not list or identify any back-related symptoms or diagnoses.  Thus, arthritis or any other back disability or complaints are not noted at the Veteran's separation from active duty. 

Thirteen years after separation from the USMC, the Veteran had x-rays taken in June 2009.  The findings from those views were, "minimal generative changes noted of the lumbar spine, particularly of the facet joints."  The medical impression was, "mild facet spondylosis of the lower lumbar spine."  Arthritis was not discussed or identified.  In this medical report, the Veteran was labeled morbidly obese.

In February 2010, after reviewing the Veteran's claims file, a VA physician reasoned, "if the patient had had significant enough injuries to the bones, discs, or ligaments the patient would be showing significant development of traumatic arthritis at this point in . . . lumbar spine."  The x-rays reviewed did not show any such development.  In addition, the VA physician opined, "the present condition of the lumbar spine is less likely than not related to the injuries that occurred from two motor vehicle accidents while on active military duty, but are more directly related and aggravated by the continuing and long term morbid obesity and ongoing kidney condition . . ." 

In May 2011, the D.P. clinic reviewed x-rays it had produced and concluded, "the thoracic-lumbar-sacral x-rays were not that impressive for any destructive processes."  In November 2011, a medical provider at the D.P. clinic noted, "PT must lose weight to get control of his back pain."  Throughout the 185-page file generated by the D.P. clinic, the Veteran was described as morbidly obese. 

After acknowledging that the Veteran was a credible historian and considering his history both during and following service, a VA provider reached similar conclusions in the February 2016 examination report.  Specifically, the examiner

opined that:

(I)t is LESS likely as not (less than 50 percent) that the arthritis of the lumbar spine is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(I)t is LESS likely as not (less than 50 percent) that the arthritis of the thoracic spine is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

As noted earlier, these conclusions were reached after becoming fully informed of the pertinent evidence, including the Veteran's own reported history and complaints, and reviewing all of the available medical evidence.  The VA provider identified multiple risk factors currently held by the Veteran, including morbid obesity, which could lead to his back pain.  Importantly, the VA  provider noted, "(t)there were no records found of a back condition appreciated after 1986 until 2002, when the Veteran gave a history of chronic back pain with working in his civilian occupations . . .."  Id.

Without a diagnosis for, or symptoms related to, arthritis of the lumbar or thoracic spine within the presumptive period (i.e. within one year following separation from active duty), service connection on a presumptive basis is not warranted.  See Walker, 708 F.3d at 1338-39.  Moreover, the weight of the evidence does not show that the Veteran's current arthritis is etiologically related to the Veteran's in-service MVAs or complaints of back pain.  Rather, the weight of the evidence indicates that any arthritic condition the Veteran may now endure is the result of chronic morbid obesity.  Accordingly, a nexus is likewise absent for consideration of direct service connection.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  

      B. Lumbar Scoliosis

In the 2016, the Veteran was given a diagnosis that included mild lumbar scoliosis.  Consequently, the Veteran has clearly provided a current disability for a direct service connection claim.  See Holton, 557 F.3d at 1366; 38 C.F.R. §3.303 (a).  However, a nexus between the current diagnosis (scoliosis) and the in-service MVAs is lacking.  

Throughout the relevant claim period, the Veteran has demonstrated curvature issues relating to the lumbar spine.  In 2002, the examiner noted degenerative lumbarsacral spine, with minor levorotoscolios.  In 2009, mild facet spondylosis with degenerative changes of lower lumbar spine was noted.  In 2011, mild spondylosis of lower thoracic spine was identified.  In March 2011, gentle lumbar scoliosis was noted with otherwise normal exam findings.  

The Board notes that each medical opinion that has accompanied relevant back examinations has included a causation notation related to the Veteran's morbid obesity.  These causation statements were medically warranted, because the Veteran weighed 225 lbs. at separation from active duty USMC service.  And, throughout the relevant claim period, the Veteran weighed near or above 400 lbs.  Somewhere within each of the relevant medical opinions, the provider commented that the Veteran's chronic weight gain could be the primary causal factor to his back complaints / issues.

Ultimately, in the February 2016 examination report, the provider opined, "it is LESS likely as not (less than 50 percent) that the lumbar scoliosis is related to his active military service, to include his November 1985 or May 1986 automobile accidents."  Her conclusion was reached after a thorough review and explanation of all the relevant evidence, including previous physicians' conclusions about chronic morbid obesity and how it relates to the Veteran's back-related issues.   

Based on the foregoing, the Board concludes that service connection for scoliosis is not warranted.

      C. Thoracic and Lumbar Strains

Also in the above-noted examination 2016 report, the Veteran was given a diagnosis of chronic thoracolumbar myofascial strain with pain.  However, the evidence does not show that his current thoracic or lumbar strains are etiologically related to his military service to include his in-service MVAs.  

Following the in-service MVAs, the Veteran was noted to have resolving back strain in June 1985.  Similarly, at separation, in June 1986, no back disabilities or symptoms were noted.  

In April 2005, the Veteran was diagnosed with thoracic and lumbar strain.  The provider opined that, "current condition was not related to the auto accidents."  The provider indicated that the Veteran's symptoms would improve if he were to lose weight; at the time the Veteran weighed nearly 500 lbs.

Further, the February 2016 examiner opined that: 

(I)t is LESS likely as not (less than 50 percent) the lumbar strain is related to his active military service, to include his November 1985 and May 1986 automobile accidents.

(I)t is LESS likely as not (less than 50 percent) the thoracic strain is related to his active military service, to include his November 1985 and May 1986 automobile accidents.

In light of the foregoing, the Board concludes that the evidence weighs against the Veteran claim that his current thoracic and lumbar strains are etiologically related to his military service.
	
      D. Conclusion

To the extent that the evidence suggests that the Veteran has mechanical lumbar pain syndrome.  A June 1986 clinical following both in-service MVAs, notes that the Veteran indicated ongoing lower back pain with movement.  While the Veteran was certainly competent to identify the subjective pain he was experiencing in 1986, he was not competent to associate the back claim to a particular diagnosed disability.  As set forth above, the competent evidence weighs against a finding that any of the Veteran's currently diagnosed thoracic or back disabilities are etiologically related to the Veteran's military service.  

In reaching the conclusions above, the Board has considered the Veteran's various statements and testimony regarding his claimed back disability.  Moreover, the Veteran is competent to report his various back symptoms.  i, 23 Vet. App. 1, 4-5 (2009) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, identifying a nexus for those subjective symptoms falls outside the abilities of the Veteran, a lay observer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733.  Consequently, the Board affords greater weight to the medical conclusions that have been provided throughout the claim period.   

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the back disabilities were not incurred in or otherwise related to the Veteran's active duty service.  A review of the medical evidence does not show any continuing or chronic complaints of a back disability following the in-service MVAs.  

The Board affords considerable weight to the latest, February 2016 VA opinion.  It was provided by a competent health care provide and thoroughly supported by the medical evidence.  Further, the examiner provided an adequate rationale for the conclusions found therein.  The VA examiner was informed of the pertinent evidence (including the Veteran's own reported history and complaints), reviewed all the available evidence, and delivered a fully articulated opinion.  

Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's in-service injuries and his current back disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a back injury is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


